Citation Nr: 0334169	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-18 150	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in New York, New York


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
nonservice-connected death pension benefits was timely filed. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.  He died in December 1989; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision of the Committee on 
Waivers (Committee) that denied the appellant's request for a 
waiver of pension indebtedness of $23,218.  A notice of 
disagreement was received in November 2000 and the RO issued 
a statement of the case in October 2002.  A substantive 
appeal was received from the appellant later that same month. 


FINDINGS OF FACT

1.  In a March 2000 letter, the appellant was notified of an 
overpayment of nonservice-connected death pension benefits, 
of the right to request waiver of recovery of the 
overpayment, and of the 180-day time limit to request waiver.  

2.  In a statement dated July 2000, but received in October 
2000, the appellant requested a waiver of recovery of the 
overpayment in question.  

CONCLUSION OF LAW

As the appellant did not file a timely request for waiver of 
recovery of overpayment for nonservice-connected death 
pension benefits, the request for waiver lacks legal merit.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.911, 1.963 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  The appellant is seeking a waiver of recovery 
of overpayment, and, as explained in more detail below, the 
appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  



II.  Analysis

The threshold question to be answered in this case is whether 
the appellant has submitted a timely claim for waiver of 
recovery of an overpayment of nonservice-connected death 
pension benefits in the amount of $23,218.

When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall 
promptly demand, in writing, payment of the debt.  Further, 
VA shall notify the debtor of his or her rights and remedies 
in connection with the debt and the consequences of failure 
to cooperate with collection efforts.  38 C.F.R. § 1.911(b).  
Notification is sufficient when sent by ordinary mail 
directed to the debtor's last known address and not returned 
as undeliverable by postal authorities.  38 C.F.R. § 
1.911(e).

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by VA to the debtor.  38 
C.F.R. § 1.963(b) (2003).  The 180-day period may be extended 
if the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 
5302(a) (West 2002).

In May 1995, the appellant was awarded nonservice-connected 
death pension benefits, effective from April 1, 1995.  

In May 1999, the RO received income verification information 
from the appellant's employer.  In a July 1999 letter to the 
appellant, the RO proposed to terminate the appellant's 
benefits effective February 1, 1996, based on the discovery 
of previously unreported income.  In September 1999, the 
appellant was notified that her benefits were terminated 
effective February 1, 1996.  That action resulted in an 
overpayment and the appellant was notified that she would 
receive information on the overpayment in a separate letter.  
The appellant was further notified that VA was proposing to 
terminate her benefits from an earlier date-August 1, 1995-
and that the proposed action would result in an additional 
overpayment.  

In December 1999, the appellant was notified the action 
outlined in the September 1999 letter had been implemented; 
that is, that her benefits were terminated effective August 
1, 1995.  

In an October 2000 decision, the Committee noted an original 
overpayment of $20,506 and a total indebtedness of $23, 218.  
It was further noted that the appellant had been notified of 
her appellate rights with regard to requesting a waiver by 
letter dated March 3, 2000, and her request for waiver had 
been received in October 2000.  The Committee denied the 
appellant's request for waiver because the request had not 
been submitted in a timely manner.  

In a November 2000 memorandum to the RO, the Chief, 
Operations, of the Debt Management Center certified that the 
first demand letter, which notified the appellant of the 
overpayment and of her right to request waiver of recovery of 
the overpayment (including the 180-day time limit for such a 
request), was sent to the appellant on March 3, 2000, to her 
address of record.  The Chief further certified that the 
letter was not returned due to an incorrect address.  Also 
included in the record is a copy of an internal Master File 
containing the appellant's pertinent information as of March 
3, 2000, and a copy of the form letter used to provide notice 
of overpayments.  

In her request for waiver received in October 2000, the 
appellant noted that at the time she applied for benefits she 
was suffering financial hardship.  She characterized this 
correspondence as a "second" waiver request.  In her notice 
of disagreement and again in a statement received in November 
2000, the appellant asserted that she did attempt to submit a 
waiver request in a timely manner but it "did not get to 
you."  

The Board notes that that the only reference to the March 
2000 notification letter to the appellant is certification 
from the Operations Chief of the Debt Management Center and 
the computer information of record.  That evidence indicates 
that notification of the debt, of the payee's rights, and of 
the 180-day time period for requesting a waiver was sent to 
the appellant's last known address of record at the time, and 
was not returned by the U.S. Postal Service as undeliverable.  

However, the appellant does not contend that she did not 
receive the letter notifying her of the overpayment, or that 
the letter was not received in a timely manner.  Rather, she 
only indicates, without more, that she attempted to submit a 
timely request for a waiver.  The fact remains, however, that 
there is no evidence of any request for a waiver of recovery 
of the overpayment received within the regulatory 180-time 
limit.  The first waiver request of record was received in 
October 2000, after the expiration of the 180-day period.  
The appellant has not provided any evidence of any earlier 
filed request (notwithstanding the characterization of the 
October 2000 letter as her "second" request), nor has she 
provided any justification for the delay in seeking a waiver.  
On these facts, there simply is no basis for extending the 
time period for filing a request for waiver in this case.  

Under these circumstances, the Board must conclude that the 
request for a waiver of the overpayment of nonservice-
connected pension benefits was not timely filed.  As such, 
the Board has no jurisdiction to consider the appellant's 
request for a waiver of recovery of the overpayment, and the 
appeal must be denied.  Inasmuch as the law and not the 
evidence is dispositive, the appeal should be terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

As the appellant did not timely request a waiver of recovery 
of overpayment of nonservice-connected pension benefits, the 
appeal is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



